Dear Mayor Morial:
We received your request for an opinion regarding the New Orleans Business and Industrial District (hereafter referred to as "NOBID"). NOBID was created by the legislature through La.R.S. 33:4701, et seq.  It is a special municipal district which exists as a body corporate in law with all of the powers of a corporation and with all of the powers and rights of a political subdivision of the state including the power and authority to incur debt, issue or secure the issuance of negotiable bonds, and levy and collect taxes.
La.R.S. 33:4702 specifically provides that the Board of NOBID is authorized to levy and collect a tax for a term not to exceed fifty years from and after the date the first tax is levied.  The tax shall be from year to year or for such period of years, not to exceed fifty, as may be designated in the resolution by which the election is called.  The tax cannot be levied until a plan requiring or requesting the levy of such is adopted in accordance with the procedures outlined in the statute.  The proceeds of any such tax must be used solely and exclusively for the purposes and benefit of the district.
You indicate that NOBID last levied a tax in 1991 and that tax will expire at the end of this year.  You question if the NOBID will cease to exist if the tax is not renewed prior to the end of this year.  NOBID is a political subdivision of the state of Louisiana.  It exists with or without the tax.  Obviously, the tax proceeds are used to fund the purposes of the district and without such it may not be able to do so. However, that does not mean that the NOBID will cease to exist when the term of the current tax expires.  NOBID may renew the tax provided that it complies with the procedures outlined in the statutes and such tax cannot exceed fifty years from and after the date the first tax is levied.
We trust this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:dam